Exhibit 10.1
AMENDMENT NO. 1 AND JOINDER AGREEMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
originally dated as of February 21, 2008 by and among
ENSIGN SAN DIMAS LLC, a Nevada limited liability company, AVENUES HEALTHCARE,
INC., a Nevada corporation, CITY HEIGHTS HEALTH ASSOCIATES LLC, a Nevada limited
liability company, ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC., a Nevada
corporation, DOWNEY COMMUNITY CARE LLC, a Nevada limited liability company,
REDBROOK HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company,
CAMARILLO COMMUNITY CARE, INC., a Nevada corporation, RICHMOND SENIOR SERVICES,
INC., a Nevada corporation, CARROLLTON HEIGHTS HEALTHCARE, INC., a Nevada
corporation, CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC, a Nevada limited
liability company, BERNARDO HEIGHTS HEALTHCARE, INC., a Nevada corporation,
PRESIDIO HEALTH ASSOCIATES LLC, a Nevada limited liability company, ENSIGN
CLOVERDALE LLC, a Nevada limited liability company, NORTH MOUNTAIN HEALTHCARE
LLC, a Nevada limited liability company, GLENDALE HEALTHCARE ASSOCIATES LLC, a
Nevada limited liability company, 24TH STREET HEALTHCARE ASSOCIATES LLC, a
Nevada limited liability company, SOUTH VALLEY HEALTHCARE, INC., a Nevada
corporation, SUNLAND HEALTH ASSOCIATES LLC, a Nevada limited liability company,
LYNNWOOD HEALTH SERVICES, INC., a Nevada corporation, C STREET HEALTH ASSOCIATES
LLC, a Nevada limited liability company, HIGHLAND HEALTHCARE LLC, a Nevada
limited liability company, OLYMPUS HEALTH, INC., a Nevada corporation, GRAND
VILLA PHX, INC., a Nevada corporation, LEMON GROVE HEALTH ASSOCIATES LLC, a
Nevada limited liability company, RAMON HEALTHCARE ASSOC, INC., a Nevada
corporation, WASHINGTON HEIGHTS HEALTHCARE, INC., a Nevada corporation, RADIANT
HILLS HEALTH ASSOCIATES LLC, a Nevada limited liability company, NORTHERN OAKS
HEALTHCARE, INC., a Nevada corporation, ENSIGN WILLITS LLC, a Nevada limited
liability company, RENEWCARE OF SCOTTSDALE, INC., a Nevada corporation, HOQUIAM
HEALTHCARE, INC., a Nevada corporation, GATE THREE HEALTHCARE LLC, a Nevada
limited liability company, WEST ESCONDIDO HEALTHCARE LLC, a Nevada limited
liability company, ENSIGN PANORAMA LLC, a Nevada limited liability company,
MANOR PARK HEALTHCARE LLC, a Nevada limited liability company, ENSIGN MONTGOMERY
LLC, a Nevada limited liability company, POCATELLO HEALTH SERVICES, INC., a
Nevada corporation, ENSIGN PALM I LLC, a Nevada limited liability company, BELL
VILLA CARE ASSOCIATES LLC, a Nevada limited liability company, ENSIGN WHITTIER
WEST LLC, a Nevada limited liability company, ENSIGN SABINO LLC, a Nevada
limited liability company, SALADO CREEK SENIOR CARE, INC., a Nevada corporation,
HB HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, ROSE PARK
HEALTHCARE ASSOCIATES, INC., a Nevada corporation, ENSIGN SONOMA LLC, a Nevada
limited liability company, SOUTHLAND MANAGEMENT LLC, a Nevada limited liability
company, ENSIGN SANTA ROSA LLC, a Nevada limited liability company, LIVINGSTON
CARE ASSOCIATES, INC., a Nevada corporation, ENSIGN PLEASANTON LLC, a Nevada
limited liability company, UPLAND COMMUNITY CARE, INC., a Nevada corporation,
MCALLEN COMMUNITY HEALTHCARE, INC., a Nevada corporation, VICTORIA VENTURA
HEALTHCARE LLC, a Nevada limited liability company, COSTA VICTORIA HEALTHCARE
LLC, a Nevada limited liability company, VISTA WOODS HEALTH ASSOCIATES LLC, a
Nevada limited liability company, PARK WAVERLY HEALTHCARE LLC, a Nevada limited
liability company, WELLINGTON HEALTHCARE, INC., a Nevada corporation, ENSIGN
WHITTIER EAST LLC, a Nevada limited liability company, and TOWN EAST HEALTHCARE,
INC., a Nevada corporation, (each a “Borrower” and collectively the “Borrowers”
),
THE ENSIGN GROUP, INC., a Delaware corporation (“Ensign”),
i.
and
GENERAL ELECTRIC CAPITAL CORPORATION
(“Lender”)
Amended as of February 4, 2009

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 AND JOINDER AGREEMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDMENT NO. 1 AND JOINDER AGREEMENT TO SECOND AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT (this “Amendment”) is made as of this 4th day of
February, 2009 (the “Effective Date”), by and among ENSIGN SAN DIMAS LLC, a
Nevada limited liability company, AVENUES HEALTHCARE, INC., a Nevada
corporation, CITY HEIGHTS HEALTH ASSOCIATES LLC, a Nevada limited liability
company, ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC., a Nevada corporation,
DOWNEY COMMUNITY CARE LLC, a Nevada limited liability company, REDBROOK
HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, CAMARILLO
COMMUNITY CARE, INC., a Nevada corporation, RICHMOND SENIOR SERVICES, INC., a
Nevada corporation, CARROLLTON HEIGHTS HEALTHCARE, INC., a Nevada corporation,
CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC, a Nevada limited liability company,
BERNARDO HEIGHTS HEALTHCARE, INC., a Nevada corporation, PRESIDIO HEALTH
ASSOCIATES LLC, a Nevada limited liability company, ENSIGN CLOVERDALE LLC, a
Nevada limited liability company, NORTH MOUNTAIN HEALTHCARE LLC, a Nevada
limited liability company, GLENDALE HEALTHCARE ASSOCIATES LLC, a Nevada limited
liability company, 24TH STREET HEALTHCARE ASSOCIATES LLC, a Nevada limited
liability company, SOUTH VALLEY HEALTHCARE, INC., a Nevada corporation, SUNLAND
HEALTH ASSOCIATES LLC, a Nevada limited liability company, LYNNWOOD HEALTH
SERVICES, INC., a Nevada corporation, C STREET HEALTH ASSOCIATES LLC, a Nevada
limited liability company, HIGHLAND HEALTHCARE LLC, a Nevada limited liability
company, OLYMPUS HEALTH, INC., a Nevada corporation, GRAND VILLA PHX, INC., a
Nevada corporation, LEMON GROVE HEALTH ASSOCIATES LLC, a Nevada limited
liability company, RAMON HEALTHCARE ASSOC, INC., a Nevada corporation,
WASHINGTON HEIGHTS HEALTHCARE, INC., a Nevada corporation, RADIANT HILLS HEALTH
ASSOCIATES LLC, a Nevada limited liability company, NORTHERN OAKS HEALTHCARE,
INC., a Nevada corporation, ENSIGN WILLITS LLC, a Nevada limited liability
company, RENEWCARE OF SCOTTSDALE, INC., a Nevada corporation, HOQUIAM
HEALTHCARE, INC., a Nevada corporation, GATE THREE HEALTHCARE LLC, a Nevada
limited liability company, WEST ESCONDIDO HEALTHCARE LLC, a Nevada limited
liability company, ENSIGN PANORAMA LLC, a Nevada limited liability company,
MANOR PARK HEALTHCARE LLC, a Nevada limited liability company, ENSIGN MONTGOMERY
LLC, a Nevada limited liability company, POCATELLO HEALTH SERVICES, INC., a
Nevada corporation, ENSIGN PALM I LLC, a Nevada limited liability company, BELL
VILLA CARE ASSOCIATES LLC, a Nevada limited liability company, ENSIGN WHITTIER
WEST LLC, a Nevada limited liability company, ENSIGN SABINO LLC, a Nevada
limited liability company, SALADO CREEK SENIOR CARE, INC., a Nevada corporation,
HB HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, ROSE PARK
HEALTHCARE ASSOCIATES, INC., a Nevada corporation, ENSIGN SONOMA LLC, a Nevada
limited liability company, SOUTHLAND MANAGEMENT LLC, a Nevada limited liability
company, ENSIGN SANTA ROSA LLC, a Nevada limited liability company, LIVINGSTON
CARE ASSOCIATES, INC., a Nevada corporation, ENSIGN PLEASANTON LLC, a Nevada
limited liability company, UPLAND COMMUNITY CARE, INC., a Nevada corporation,
MCALLEN COMMUNITY HEALTHCARE, INC., a Nevada corporation, VICTORIA VENTURA
HEALTHCARE LLC, a Nevada limited liability company, COSTA VICTORIA HEALTHCARE
LLC, a Nevada limited liability company, VISTA WOODS HEALTH ASSOCIATES LLC, a
Nevada limited liability company, PARK WAVERLY HEALTHCARE LLC, a Nevada limited
liability company, WELLINGTON HEALTHCARE, INC., a Nevada corporation, ENSIGN
WHITTIER EAST LLC, a Nevada limited liability company, and TOWN EAST HEALTHCARE,
INC., a Nevada corporation, (each a “Borrower” and collectively the
“Borrowers”), THE ENSIGN GROUP, INC., a Delaware corporation (“Ensign”), (each a
“Borrower” and collectively the “Borrowers”), HUENEME HEALTHCARE, INC., a Nevada
corporation, PINEY LUFKIN HEALTHCARE, INC., a Nevada corporation and BAYSHORE
HEALTHCARE, INC., a Nevada corporation (each, a “New Operating Company” and
collectively the “New Operating Companies”) and GENERAL ELECTRIC CAPITAL
CORPORATION, as Lender.

 

 



--------------------------------------------------------------------------------



 



RECITALS
A. Pursuant to that certain Second Amended and Restated Loan and Security
Agreement dated as of February 21, 2008 by and between Borrowers, Ensign, the
other parties thereto and Lender (as amended, modified and restated from time to
time, the “Loan Agreement”), the parties have established certain financing
arrangements that allow funds to be borrowed from Lender in accordance with the
terms and conditions set forth in the Loan Agreement.
B. The parties now desire to amend the Loan Agreement in accordance with the
terms and conditions set forth below and to add as new Borrower certain New
Operating Companies that are party to this Amendment.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties have agreed to the following amendments to the Loan Agreement.
Capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Loan Agreement.
1. Amendments to Loan Agreement.
(a) Section 1.1 of the Loan Agreement is hereby amended by inserting in proper
alphabetical order the following new definitions:
““Borrower” means any Closing Date Borrower, any New Operating Company that has
executed a Joinder Agreement or any New Operating Company that is party to the
First Amendment.”
““First Amendment” means that certain Amendment No. 1 and Joinder Agreement to
this Agreement dated as of February 4, 2009 by and among Borrowers, certain
other parties thereto and Lender.”
““First Amendment Effective Date” means February 4, 2009.”
““Restricted Collateral Reserve” means that certain Reserve in the initial
amount of $6,000,000 established by Lender in its reasonable credit judgment
pursuant to the First Amendment and in accordance with Section 2.1(e), which may
be reduced by Lender in its reasonable credit judgment from time to time upon
receipt of additional information with respect to developments in the
investigation by the United States Attorney for the Central District of
California described on Schedules 4.5 and 4.13 to this Agreement.”
(b) Section 2.1(d) of the Loan Agreement is hereby amended by deleting the first
sentence of Section 2.1(d) and by inserting in lieu thereof the following:
“Subject to the terms and conditions of this Agreement, advances under the Loan
shall be made against a borrowing base equal to (a) eighty-five percent (85%) of
Qualified Accounts due and owing from any Medicaid/Medicare, Insurer or other
Account Debtor minus (b) for all periods from and after the First Amendment
Effective Date through the earlier of (i) the date of which Lender has received
evidence in form and substance satisfactory to Lender of a resolution
satisfactory to Lender of the investigation by the United States Attorney for
the Central District of California described on Schedules 4.5 and 4.13 to this
Agreement and (ii) the date on which Lender sends notice to Borrowers of
elimination of the Restricted Collateral Reserve in its entirety, the Restricted
Collateral Reserve applicable at such time (the “Borrowing Base”).”
2. Joinder. The New Operating Companies hereby join the Loan Agreement (as
amended by this Amendment) each as a Borrower thereunder and agree to be bound
by all of the terms thereof, and shall be as if New Operating Company were an
original signatory thereto. The New Operating Companies hereby assume all of the
obligations of a Borrower under the Loan Agreement and this Amendment and ratify
and affirm as of the date hereof each and every term, representation, warranty,
covenant and condition set forth in the Loan Agreement and this Amendment and
agree to be bound by all of the terms, provisions and conditions contained in
the Loan Agreement and this Amendment applicable to a Borrower. Each reference
to a “Borrower” in the Loan Agreement or any other Loan Document shall be deemed
to include the New Operating Companies signatory hereto.

 

 



--------------------------------------------------------------------------------



 



3. Confirmation. Each of the undersigned Closing Date Borrowers and Guarantors
hereby acknowledges, consents and agrees to the terms of the foregoing joinder
of the New Operating Companies to the Loan Agreement and this Amendment set
forth in Section 2 of this Amendment and agrees and confirms that its
obligations under each Loan Document to which it is a party (including without
limitation the provisions of any Guaranty Agreement in the case of each
Guarantor) will continue in full force and effect after giving effect to such
joinder, and nothing in such joinder or this Amendment shall be deemed to
constitute a novation or an accord and satisfaction of any of the Obligations or
to modify, affect or impair the perfection or continuity of Lender’s security
interests in, security titles to or other liens on any Collateral.
4. Confirmation of Representations and Warranties. Each Borrower hereby
(a) confirms that all of the representations and warranties set forth in
Article IV of the Loan Agreement are true and correct, and (b) specifically
represents and warrants to Lender that it has good and marketable title to all
of its respective Collateral, free and clear of any lien or security interest in
favor of any other person or entity, except as identified in Schedule 1.39 and
Schedule 4.19 to the Loan Agreement, and as otherwise permitted pursuant to the
Loan Agreement.
5. Effective Date. This Amendment shall be effective upon Lender’s receipt of,
in each case in form and substance satisfactory to Lender:
(a) this Amendment executed by a duly authorized member and/or officer of each
Closing Date Borrower, each New Operating Company and each Guarantor;
(b) updated Schedules to the Loan Agreement with respect to the New Operating
Companies. Each Borrower hereby represents and warrants that the information set
forth on the attached Schedules is true and correct as of the date of this
Amendment. The attached Schedules are hereby incorporated into the Loan
Agreement as if originally set forth therein;
(c) all searches and good standing certificates required by Lender for the New
Operating Companies, if any;
(d) copies of all resolutions of each New Operating Company’s board of directors
and other action taken by each New Operating Company to authorize the execution,
delivery and performance of the Loan Documents, as well as the names and
signatures of the officers of each New Operating Company authorized to execute
documents on its behalf in connection with the Loan, all as also certified as of
the date of this Amendment by such New Operating Company’s officer, or
equivalent, and such other papers as Lender may require;
(e) copies, certified as true, correct and complete by a corporate officer of
each New Operating Company, of the certificate of incorporation of each New
Operating Company, with any amendments to any of the foregoing, and all other
documents necessary for performance of the obligations of the New Operating
Companies under this Amendment and the other Loan Documents;
(f) Lender shall have completed its legal due diligence review of the New
Operating Companies;
(g) evidence that the Lockboxes, Lockbox Accounts and the Concentration Account
have been established for each New Operating Company and Lockbox Agreements (or
amendments to existing Lockbox Agreements, to the extent applicable) entered
into with the Lockbox Bank;
(h) evidence of updated or appropriate insurance for the New Operating
Companies;
(i) landlord waivers in each case in form and substance satisfactory to Lender
in its commercially reasonable discretion from each New Operating Company’s
landlord or sublandlord, as the case may be, with respect to each of the
facilities identified on Schedule 4.15 attached to this Amendment; and
(j) Lender shall have received an opinion from legal counsel to the New
Operating Companies, in form and substance, as required by Lender in its sole
discretion.

 

 



--------------------------------------------------------------------------------



 



6. Fees and Expenses. Borrower shall be responsible for the payment of all costs
and expenses incurred by Lender in connection with the preparation of this
Amendment including any and all fees and expenses of Lender’s in-house counsel.
7. Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower and is enforceable against each such Borrower in
accordance with its terms.
8. Reference to the Effect on the Loan Agreement.
(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as amended by
this Amendment.
(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of Lender, nor constitute a waiver of any provision of
the Loan Agreement or any other documents, instruments and agreements executed
or delivered in connection with the Loan Agreement.
(d) This Amendment (together with any other document executed in connection
herewith) is not intended to be, nor shall it be construed as, a novation of the
Loan Agreement.
9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to any
otherwise applicable principles of conflicts of laws.
10. Headings. Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
11. Counterparts. This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument.
[SIGNATURES FOLLOW]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Amendment to be executed as of the date first written above.

            LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION
a Delaware corporation
      By:   /s/ Jeffrey P. Hoffman         Name:   Jeffrey P. Hoffman       
Title:   Duly Authorized Signatory   

AMENDMENT NO. 1 & JOINDER AGREEMENT
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



CLOSING DATE BORROWERS:
ENSIGN WHITTIER WEST LLC
ENSIGN WHITTIER EAST LLC
ENSIGN PANORAMA LLC
LEMON GROVE HEALTH ASSOCIATES LLC
BELL VILLA CARE ASSOCIATES LLC
DOWNEY COMMUNITY CARE LLC
COSTA VICTORIA HEALTHCARE LLC
WEST ESCONDIDO HEALTHCARE LLC
HB HEALTHCARE ASSOCIATES LLC
VISTA WOODS HEALTH ASSOCIATES LLC
CITY HEIGHTS HEALTH ASSOCIATES LLC
C STREET HEALTH ASSOCIATES LLC
VICTORIA VENTURA HEALTH CARE LLC
GATE THREE HEALTHCARE LLC
SOUTHLAND MANAGEMENT LLC
MANOR PARK HEALTHCARE LLC
each, a Nevada limited liability company

                      ATTEST/WITNESS:       By:   The Flagstone Group, Inc.    
 
              Its Sole Member    
 
                   
By:
  /s/ Soon Burnam       By:   /s/ Beverly Wittekind    
 
 
 
Soon Burnam          
 
Name: Beverly Wittekind    
 
  Treasurer           Title: Secretary    

ENSIGN SANTA ROSA LLC
ENSIGN MONTGOMERY LLC
ENSIGN CLOVERDALE LLC
ENSIGN SONOMA LLC
ENSIGN WILLITS LLC
ENSIGN PLEASANTON LLC
each, a Nevada limited liability company

                      ATTEST/WITNESS:       By:   Northern Pioneer Healthcare,
Inc.    
 
              Its Sole Member    
 
                   
By:
  /s/ Soon Burnam       By:   /s/ Cory E. Monette    
 
 
 
Soon Burnam          
 
Name: Cory E. Monette    
 
  Treasurer           Title: President    

[SIGNATURES CONTINUE ON FOLLOWING PAGES]
AMENDMENT NO. 1 & JOINDER AGREEMENT
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



ENSIGN SAN DIMAS LLC
ENSIGN PALM I LLC
REDBROOK HEALTHCARE ASSOCIATES LLC
CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC
each, a Nevada limited liability company

                      ATTEST/WITNESS:       By:   Touchstone Care, Inc.    
 
              Its Sole Member    
 
                   
By:
  /s/ Soon Burnam       By:   /s/ John Albrechtsen    
 
 
 
Soon Burnam          
 
Name: John Albrechtsen    
 
  Treasurer           Title: President    

ENSIGN SABINO LLC
24TH STREET HEALTHCARE ASSOCIATES LLC
GLENDALE HEALTHCARE ASSOCIATES LLC
PRESIDIO HEALTH ASSOCIATES LLC
NORTH MOUNTAIN HEALTHCARE LLC
PARK WAVERLY HEALTHCARE LLC
SUNLAND HEALTH ASSOCIATES LLC
RADIANT HILLS HEALTH ASSOCIATES LLC
HIGHLAND HEALTHCARE LLC
each, a Nevada limited liability company

                      ATTEST/WITNESS:       By:   Bandera Healthcare, Inc.    
 
              Its Sole Member    
 
                   
By:
  /s/ Soon Burnam       By:   /s/ Michael C. Dalton    
 
 
 
Soon Burnam          
 
Name: Michael C. Dalton    
 
  Treasurer           Title: President    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
AMENDMENT NO. 1 & JOINDER AGREEMENT
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



ATLANTIC MEMORIAL HEALTHCARE
ASSOCIATES, INC.
AVENUES HEALTHCARE, INC.
BERNARDO HEIGHTS HEALTHCARE, INC.
CAMARILLO COMMUNITY CARE, INC.
CARROLLTON HEIGHTS HEALTHCARE, INC.
GRAND VILLA PHX, INC.
HOQUIAM HEALTHCARE, INC.
LIVINGSTON CARE ASSOCIATES, INC.
LYNNWOOD HEALTH SERVICES, INC.
MCALLEN COMMUNITY HEALTHCARE, INC.
NORTHERN OAKS HEALTHCARE, INC.
OLYMPUS HEALTH, INC.
POCATELLO HEALTH SERVICES, INC.
RAMON HEALTHCARE ASSOC, INC.
RENEWCARE OF SCOTTSDALE, INC.
RICHMOND SENIOR SERVICES, INC.
ROSE PARK HEALTHCARE ASSOCIATES, INC.
SALADO CREEK SENIOR CARE, INC.
SOUTH VALLEY HEALTHCARE, INC.
TOWN EAST HEALTHCARE, INC.
UPLAND COMMUNITY CARE, INC.
WASHINGTON HEIGHTS HEALTHCARE, INC.
WELLINGTON HEALTHCARE, INC.
each, a Nevada corporation

                      ATTEST/WITNESS:                  
By:
  /s/ Soon Burnam       By:   /s/ Beverly Wittekind    
 
 
 
Soon Burnam          
 
Name: Beverly Wittekind    
 
              Title: Secretary    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
AMENDMENT NO. 1 & JOINDER AGREEMENT
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



           
NEW OPERATING COMPANIES:

HUENEME HEALTHCARE, INC.,
a Nevada corporation
      By:   /s/ Beverly Wittekind         Name:   Beverly Wittekind       
Title:   Secretary   

            PINEY LUFKIN HEALTHCARE, INC.,
a Nevada corporation
      By:   /s/ Beverly Wittekind         Name:   Beverly Wittekind       
Title:   Secretary   

            BAYSHORE HEALTHCARE, INC.,
a Nevada corporation
      By:   /s/ Beverly Wittekind         Name:   Beverly Wittekind       
Title:   Secretary   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
AMENDMENT NO. 1 & JOINDER AGREEMENT
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



                     
 
          GUARANTORS:    
 
                   
 
          THE ENSIGN GROUP, INC.,    
 
          a Delaware corporation    
 
                    ATTEST/WITNESS:       By:   /s/ Christopher R. Christensen  
 
 
             
 
Name: Christopher R. Christensen    
By:
  /s/ Gregory Stapley           Title: President    
 
 
 
Gregory Stapley                
 
  Secretary                
 
                   
 
          THE FLAGSTONE GROUP, INC.,    
 
          a Nevada corporation    
 
                    ATTEST/WITNESS:       By:   /s/ Beverly Wittekind    
 
             
 
Name: Beverly Wittekind    
By:
  /s/ Soon Burnam           Title: Secretary    
 
 
 
Soon Burnam                
 
  Treasurer                
 
                   
 
          BANDERA HEALTHCARE, INC.,    
 
          a Nevada corporation    
 
                    ATTEST/WITNESS:       By:   /s/ Michael C. Dalton    
 
             
 
Name: Michael C. Dalton    
By:
  /s/ Soon Burnam           Title: President    
 
 
 
Soon Burnam                
 
  Treasurer                
 
                   
 
          MILESTONE HEALTHCARE, INC.,    
 
          a Nevada corporation    
 
                   
ATTEST/WITNESS:
      By:   /s/ Beverly Wittekind    
 
             
 
Name: Beverly Wittekind    
By:
  /s/ Soon Burnam           Title: Secretary    
 
                   
 
  Soon Burnam                
 
  Treasurer                

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
AMENDMENT NO. 1 & JOINDER AGREEMENT
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



                     
 
          KEYSTONE CARE, INC.,    
 
          a Nevada corporation    
 
                    ATTEST/WITNESS:       By:   /s/ Barry Port    
 
             
 
Name: Barry Port    
By:
  /s/ Soon Burnam           Title: President    
 
                   
 
  Soon Burnam                
 
  Treasurer                
 
                   
 
          NORTHERN PIONEER HEALTHCARE, INC.,    
 
          a Nevada corporation    
 
                    ATTEST/WITNESS:       By:   /s/ Cory E. Monette    
 
             
 
Name: Cory E. Monette    
By:
  /s/ Soon Burnam           Title: President    
 
                   
 
  Soon Burnam                
 
  Treasurer                
 
                   
 
          TOUCHSTONE CARE, INC.,    
 
          a Nevada corporation    
 
                    ATTEST/WITNESS:       By:   /s/ John Albrechtsen    
 
             
 
Name: John Albrechtsen    
By:
  /s/ Soon Burnam           Title: President    
 
                   
 
  Soon Burnam                
 
  Treasurer                

AMENDMENT NO. 1 & JOINDER AGREEMENT
SIGNATURE PAGE
 

 

 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES
(NEW OPERATING COMPANIES)

         
Schedule 1.39
  -   Permitted Liens
 
       
Schedule 4.1
  -   Subsidiaries
 
       
Schedule 4.5
  -   Litigation
 
       
Schedule 4.13
  -   Non-Compliance with Law
 
       
Schedule 4.14
  -   Environmental Matters
 
       
Schedule 4.15
  -   Places of Business with patient census
 
       
Schedule 4.16
  -   Licenses
 
       
Schedule 4.17
  -   Stock Ownership
 
       
Schedule 4.19
  -   Borrowings and Guarantees
 
       
Schedule 4.21
  -   Trade Names
 
       
Schedule 4.22
  -   Joint Ventures
 
       
Schedule 7.12
  -   Transactions with Affiliate

 

 